Title: From John Adams to Edmund Jenings, 5 July 1782
From: Adams, John
To: Jenings, Edmund



The Hague July 5. 1782
Dear sir

Will you be so good as to inclose the inclosed to your Friend B and tell him that your humble servant is not the ill natured Mortal that Anonimous Gentry represent him.
Pray what is the News about Peace? You know I presume the whole History of it. I know nothing. Is Mr Jay arrived at Paris? Is, the U. S. of America a belligerent Power? Where is the combined Fleet? Is Gibraltar to be relieved? Is common sense ever to return to G. B.? Is the Pope about to abolish the Inquisition? The Celibacy of the Clergy? &c dont the Emperor make another Journey this summer?
The States of Holland are assembled and next Wednesday go upon my Treaty—and they Say We shall soon agree. The Dutch Fleet too they say is going out. What a Scourge to his Country is that Rodney? His Countrymen, as soon as ever they begin to come to their senses, have their Heads turned again by some of his Feats? But it cannot be always so—a few more thirty Millions, will drain the Fountain.
Pray have you any certain Intelligence that Mr A. Lee is in Congress. I see by the Papers Mr Izzard is chosen?
Adieu
